DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0069848, “Zeng”) in view of Kim et al. (KR 10-2014-0144550, a machine translation of which is made of record, hereinafter “Kim”).
Regarding claims 1 and 13, Zeng teaches a display device (e.g., OLED device, [0016], [0081]) comprising an organic optoelectric device comprising an anode and cathode facing each other ([0010], [0035]), an organic layer comprising, for example, a transport layer, between the anode and cathode ([0016]), and a light emitting layer comprising compounds reading on chemicals formulas 2, 3, and 4 (first and second compounds, see e.g., [0099] – [0114], [0097], [0104]). 	While Zeng teaches that the light emitting layer may include additional host materials (e.g., [0173]), Zeng fails to specifically teach the inclusion of a compound reading on presently claimed Chemical formula 1. However, in the same field of endeavor of compounds for use in OLED type display devices (p. 14, Technical Field and Background), Kim teaches to include a compound reading on presently claimed Chemical Formula 1 in order to provide the device with a host that allows for good light emitting efficiency, lifespan properties, and low driving voltage (see, e.g., Formula H-44, H-51, H-52, reproduced below, and see p. 6 of Korean language application of Kim; see also generally pp. 7-9 of machine translation). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have used a compound such as those taught by Park in the luminescent layer of Zeng for their improved efficiency and lifespan properties (e.g., pp. 7-9).
    PNG
    media_image1.png
    155
    103
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    91
    82
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    78
    86
    media_image3.png
    Greyscale

Regarding claims 2-4, the compounds of modified Zeng may read on the claimed structures of, for example, Chemical Formula 1-3, 1-3a, and 1-3a-I (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim).
Regarding claim 5, modified Zeng additionally teaches that Z1 to Z3 may be nitrogen (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim).
Regarding claim 6, modified Zeng additionally teaches a compound having a substituent corresponding to the claimed R1 group being, for example, an aryl group (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim).
Regarding claims 7 and 8, Zeng teaches the inclusion of compounds reading on, for example Chemical Formula 2D wherein the groups corresponding to the claimed Y1 and Y2 groups may be phenyl groups ([0103], [0112] – [0114], see, for example but not limited to, the compound reproduced below). 
    PNG
    media_image4.png
    105
    200
    media_image4.png
    Greyscale


Regarding claim 9, Zeng additionally teaches the inclusion of a compound reading on, for example, Chemical Formula 4-1 (Zeng, e.g., [0104]).
    PNG
    media_image5.png
    176
    231
    media_image5.png
    Greyscale

Regarding claims 10 and 11, the compounds of modified Zeng may read on the claimed structures of, for example, Chemical Formula 1-3a, (e.g., Kim, chemical compounds H-44, H-52, p. 6, citing to Korean language application of Kim) and Zeng teaches that a compound corresponding to claimed compound Chemical Formula 2B (see, e.g., [0035], [0113], [0114]). 
Regarding claim 12, Zeng additionally teaches the inclusion of a compound reading on claimed Chemical Formula 4-1 (see Zeng, for example, [0099] – [0112] and see entire document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782